Case 1:12-cv-03066-LAK Document 245 Filed 05/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE BANK OF NEW YORK MELLON CORP. No. 12-MD-2335 (LAK) (JLC)
FOREX TRANSACTIONS LITIGATION

 

THIS DOCUMENT RELATES TO:

Southeastern Pennsylvania Transportation Authority v. No. 12-CV-3066 (LAK) (JLC)
The Bank of New York Mellon Corporation, et al.

International Union of Operating Engineers, Stationary
Engineers Local 39 Pension Trust Fund y. The Bank of
New York Mellon Corporation, et al.

No. 12-CV-3067 (LAK) (JLC)

Ohio Police & Fire Pension Fund, et al. v. The Bank of No. 12-CV-3470 (LAK) GLC)
New York Mellon Corporation, et al.

Carver, et al. vy. The Bank of New York Mellon, et al. No. 12-CV-9248 (LAK) (JLC)
Fletcher v. The Bank of New York Mellon, et al. No. 14-CV-5496 (LAK) (JLC)

 

 

[PROPESER] ORDER AUTHORIZING CY PRES DISTRIBUTION OF
RESIDUAL SETTLEMENT PROCEEDS

WHEREAS, by its Order and Final Judgment (ECF No. 638) and Order Approving Plan
of Allocation (ECF No. 636), this Court approved the terms of the settlement set forth in the
Stipulation and Agreement of Settlement dated as of March 19, 2015 (ECF No. 583-1) and the
plan for allocating the net settlement proceeds to Settlement Class Members (“Plan of
Allocation”), respectively, in the above-captioned litigation;

WHEREAS, by its Order Approving Distribution Plan for the Net Settlement Proceeds
and Request for Reimbursement of Litigation Expense entered February 29, 2016 (ECF No. 672)

(“Distribution Order’), the Court approved distribution of the Net Settlement Proceeds to

 
Case 1:12-cv-03066-LAK Document 245 Filed 05/24/20 Page 2 of 2

Case 1:12-md-02335-LAK-JLC Document 685 Filed 04/29/20 Page 2 of 2

Settlement Class Members in accordance with the Court-approved Plan of Allocation and
Distribution Plan (as set forth at ECF No. 669);

WHEREAS, in accordance with the Distribution Order, the Claims Administrator
conducted three distributions of the Net Settlement Proceeds to Settlement Class Members and
has determined that a further re-distribution of the Net Settlement Proceeds to Settlement Class
Members would not be cost effective or efficient; and

WHEREAS, Lead Plaintiffs, in accordance with the Distribution Order, now seek the
Court’s (i) approval of the recommendation that any further re-distribution is not cost effective or
efficient; and (ii) approval of the contribution of the balance of the Net Settlement Proceeds to a
nonsectarian, not-for-profit, 501(c)(3) organization independent of Lead Settlement Counsel;

NOW, THEREFORE, upon reviewing (1) the Declaration of Ed Barrero in Support of
Lead Plaintiffs’ Motion for Order Authorizing Cy Pres Distribution of Residual Settlement
Proceeds, submitted on behalf of Epiq Class Action & Claims Solutions, Inc.; (2) Lead
Plaintiffs’ Motion for Order Authorizing Cy Pres Distribution of Residual Settlement Proceeds;
and upon all prior proceedings heretofore and herein, and after due deliberation, it is hereby

ORDERED, that a further re-distribution of the balance of the Net Settlement Proceeds
would not be cost effective or efficient; and it is further

ORDERED, that the balance of the Net Settlement Proceeds shall be contributed to the

Nmrecrean rc Assoct chau LoViD-19 Aton Imetrarh de .
sO ORDERED thisZ of aes , 2020.

The Honorable LeWwis‘A. Kaplan
United States District Judge

AM.

fn

 
